Citation Nr: 0207570	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.

(The issues of entitlement to service connection for a neck 
disability on a de novo basis and entitlement to service 
connection for a low back disability will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1990 to May 1992 
with 17 years, 11 months and 24 days of prior active service.

The issue of entitlement to service connection for a neck 
disability was previously denied by decision of the Board in 
January 1996.  The current claim arises from a February 1999 
rating decision of the Seattle, Washington Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a neck disability and denied entitlement to service 
connection for a low back disability. 

Although the RO subsequently reopened the veteran's claim of 
service connection for a neck disability in the April 1999 
statement of the case, the Board is not bound by that 
determination.  In fact, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final decisions.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, 
the Board will address the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a neck disability since the last prior Board 
decision in January 1996. 

The Board issued a decision in October 2000 denying the 
veteran's claims of entitlement to service connection for a 
neck disability and entitlement to service connection for a 
low back disability.  The veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

The Secretary filed an unopposed motion to remand this case 
to the Court in March 2001.  The case is again before the 
Board pursuant to an October 9, 2001 order of the Court 
wherein the October 2000 Board decision was vacated and the 
matter was remanded to the Board.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a neck disability on 
a de novo basis and a low back disability pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a neck 
disability was last denied by decision of the Board in 
January 1996.

2.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 Board decision denying service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received since the January 1996 Board decision 
is new and material and, thus, the claim of entitlement to 
service connection for a neck disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1972 orthopedic notation shows that the veteran 
had been suffering from neck pain since an auto accident.  
There had been no neurologic symptoms.  X-rays of the spine 
had been normal.  The provisional diagnosis was a cervical 
strain.  A contemporaneous neurosurgery notation shows that 
the veteran had been in a motor vehicle accident in November 
1972.  He was seen for evaluation of neck pain.  There was no 
evidence of a lesion.  

In August 1980, the veteran fell down a ladder while working.  
There were contusions across the lower back and the left 
hand.  The veteran was assigned to limited duty.  

In May 1989, the veteran complained of left shoulder pain one 
day after carrying a vacuum cleaner onto the ship.  Range of 
motion of the left shoulder was minimal.  The assessment was 
muscle strain of the left shoulder.  The next day, the 
veteran complained of frequent pain.  Range of motion was 
very limited and there was a large amount of swelling of the 
scapula area.  An orthopedic notation shows that the veteran 
had had surgery on the acromioclavicular joint in 1987.  
There had been little problem post surgery until he strained 
the shoulder.  He complained of pain and spasms of the neck 
muscles.  The assessment was a trapezius strain.  A physical 
therapy notation includes a diagnosis of trapezius muscle 
strain.  By the end of May 1989, the veteran felt much 
better.  He reportedly was back to usual.  Neck and shoulder 
pain had subsided with the fourth prescription.  

In October 1989, the veteran complained of pain of the back 
and neck after slipping on a ladder.  The neck was supple and 
range of motion was full with moderate discomfort and no 
deformity noted.  There was full range of motion of the back 
with discomfort.  The assessment was soft tissue injury due 
to trauma.  

Later in October 1989, the veteran was seen in follow-up for 
multiple contusions.  He was feeling better.  There was 
normal range of motion of the back with pain on palpation of 
the right neck and right paraspinal muscles.  The impressions 
were multiple contusions and back sprain which were 
improving.

In September 1989, the veteran complained of arm and neck 
pain.  The assessment was a probable muscle strain of the 
left trapezius.

In April 1991, the veteran complained of neck and back pain.  
Active range of motion was restricted with pain when turning 
the head.  There was pain on palpation of the neck.  The 
assessment was neck strain.

In May 1991, there was pain of the left cervical spine.  The 
assessment was poor posture and mechanical cervical spine 
pain.  In June 1991, the assessment was resolving cervical 
spine pain.  Later in June, the assessment remained resolving 
cervical spine pain.

In November 1991, it was noted that the veteran's neck was 
feeling better following physical therapy.  The veteran 
complained of cramping in the left trapezius.  X-rays showed 
an irregular end to the clavicle.  

A November 1991 electromyogram of the left upper extremity 
was interpreted as being normal.  

A January 1992 EMG report includes complaints of persistent 
pain and stiffness of the left neck, shoulder and tingling in 
the mornings.  The impression was a normal left upper 
extremity electrical test.  There was no evidence shown of a 
neuropathic process. 

On the May 1992 separation examination, the spine was 
clinically evaluated as normal.  

On VA examination in July 1992, the veteran reported having 
been in an auto accident.  Currently, he occasionally would 
have a stiff neck.  There were no findings or diagnoses 
rendered relative to the neck.

VA outpatient records from 1992 and 1993 are silent regarding 
the neck.  On VA examination in November 1993, there were no 
complaints, findings or diagnoses of a neck disability.

By decision of the Board in January 1996, it was determined 
that the medical record did not currently show the presence 
of a neck disability to include a strain.  That determination 
is final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b).  In order to reopen this 
claim, the veteran must present or secure new and material 
evidence with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence received since the January 1996 Board decision 
includes a July 1998 report of VA orthopedic examination in 
which it was reported that x-rays of the neck showed seven 
cervical type vertebral bodies with normal alignment.  There 
were small anterior osteophytes at C4-5, C5-6, and C6-7.  The 
impression was mild lower cervical spine degenerative 
changes.  

The additional evidence submitted in the form of the July 
1998 VA report of examination and x-rays constitutes evidence 
that was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether the veteran currently suffers from a neck 
disability relating to his military service.  The service 
medical records contain treatment notations which chronicle 
reports of injury to the neck with symptoms to include pain, 
but a diagnosis of a neck disability was never rendered.  At 
the time of the January 1996 Board decision, the record was 
devoid of a diagnosis of a neck disability.  The July 1998 VA 
examination report shows that the veteran has been diagnosed 
with degenerative arthritis of the neck.  This is evidence 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  The 
additional evidence therefore constitutes new and material 
evidence and the veteran's claim is reopened.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claim, however, was 
considered by the RO on a de novo basis following the 
reopening of the claim of service connection for neck 
disability in the April 1999 statement of the case, the 
Board's reopening of the claim herein does not raise a 
Bernard due process issue.  

Moreover, as this case must be further developed in 
consideration of the fulfillment of the duty to assist, the 
veteran will have an additional opportunity to present 
evidence and argument in support of his de novo claim.   



ORDER

The claim of entitlement to service connection for a neck 
disability is reopened.  To this extent only, the benefit 
sought on appeal is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

